DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 28 September 2021 Applicant
Submitted replacement drawings for Figs. 3, 4, 5, 6, 7, 9, and 10 which overcome the drawing objection to claim 4 by adding a “prior art” label but which do not substantially improve the image/drawing quality thereof which has resulted in a reapplication of the remaining drawing objections;
Amended the claims to successfully overcome the claim objections; and
Amended the independent claims 1, 6, and 11 in an attempt to overcome the prior art rejections.
Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.
In response to the 102(a)(1) anticipation rejection applying the inventor’s own publication, Applicant characterizes this reference (Neckel) as “performing a plurality of one-dimensional computations” on the data collected from steps taken by an animal.  No cross-references, quotations, rationale, logic, evidence, or substantive argument is offered to support this assertion.  Nonetheless, this unsupported attorney argument is the sole basis for asserting that Neckel does not disclose the amended claim language (further reciting a broadly-stated “multidimensional” data capture and analysis).  
rd paragraph.   Nor has Applicant addressed the mappings to Sections 2.4 and 2.5 which were and are applied to the multidimensional analysis step.
To be even more clear, it is noted that X, Y and time are three dimensions and thus “multi-dimensional”.  Multi-dimensional analysis is performed of the captured multi-dimensional data to generate data describing a gait of the plurality of animal test subjects, wherein the multidimensional analysis is performed on each of the multidimensional steps of each of the plurality of animal test subjects.  See section 2.2 as noted above.
For “multidimensional” data capture see also Figs. 1A-C showing stride length and base of support for all four limbs of the animal test subjects while 2.2 discloses a digital video camera recording a pixel array with values (variables) of time, position (x,y) and color which represent 4 dimensions.  2.3 also discusses “position and time of successive pawprints”.  See also the velocity dependence discussed below which represents yet another dimension.
  See also Section 2.4 which measures medial/lateral and anterior/posterior distributions/analysis that are disclosed as providing insight into consistency of paw placement and gait pre/post injury and/or treatment.  See also velocity dependence analysis of paw placement section 2.5 that plots paw placements in 2-D space with .
Drawings
The drawings are also objected to because they do not comply with the standards for drawings as specified in 37 CFR 1.84.  Figs. 3, 4, 5, 6, 7, 9, and 10 are of such low quality that they do not have satisfactory reproduction characteristics contrary to 1.84(l).  The character of the lines and letters is very poor and many characters are nearly illegible.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neckel {Nathan D. Neckel, “Methods to quantify the velocity dependence of common gait measurements from automated rodent gait analysis devices”, Journal of Neuroscience Methods, Volume 253, 2015, Pages 244-253, ISSN 0165-0270, https://doi.org/10.1016/j.jneumeth.2015.06.017}.  Although the inventor of the instant application and the author of Neckel appear to be the same person, the publication predates the earliest effective filing date by three years.
Claim 1
	In regards to claim 1, Neckel discloses a computer-implemented method of animal gait analysis {the entire publication is directed to rodent gait analysis and various portions discuss software or otherwise computer-implemented methods such as  
	capturing data relating to multidimensional steps taken by each of a plurality of animal test subjects, wherein each of the multidimensional steps comprises a stride length, a base of support and a time of all four limbs of a selected one of the plurality of animal test subjects {see section 1, Introduction discussing various automated gait analysis devices such as CatWalk.  This section also discusses comparison of treatment groups to pre-injury control groups of animal test subjects whose data has been captured by the system.  See also Sections 2.1 Animals and study design while 2.2 and 2 discuss commonly reported and captured stride length, base of support and cycle time (time) data relating multidimensional steps.  For “multidimensional” see also Figs. 1A-C showing stride length and base of support for all four limbs of the animal test subjects while 2.2 discloses a digital video camera recording a pixel array with values (variables) of time, position (x,y) and color which represent 4 dimensions.  2.3 also discusses “position and time of successive pawprints”.  See also the velocity dependence discussed below which represents yet another dimension};
performing a multidimensional analysis of the captured data to generate data describing a gait of the plurality of animal test subjects, wherein the multidimensional analysis is performed on each of the multidimensional steps of each of the plurality of animal test subjects {see Section 2.2 The Need for a New Coordinate Frame discussing X, Y and time coordinates (multi-dimensional analysis) of rodent pawprints on the Catwalk sensors. See also Section 2.4 which measures medial/lateral and anterior/posterior distributions/analysis that are disclosed as providing insight into 
outputting data characterizing the gait of the plurality of animal test subjects {see Figs. 1A-C, 2, 3, 4, 5 and 6 each of which outputs data characterizing the gait of the rat test subjects}.
Claim 2
	In regards to claim 2, Neckel discloses wherein the data is captured using an animal gait capture device {see section 1, Introduction discussing various automated gait analysis devices such as CatWalk}.

Claims 6, 7, 11 and 12
The rejection of method claims 1 and 2 applies mutatis mutandis to independent system claims 6 and 8 and to computer readable medium claims 11 and 12, respectively while noting that Neckel discusses computer implementations {e.g. the computer grid and software mentioned on page 245-246} which necessarily require the broadly recited processor, memory, computer-readable medium and computer features of claims 6 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Neckel and Jenkins {Jenkins GJ, Hakim CH, Yang NN, Yao G, Duan D (2018) Automatic characterization of stride parameters in canines with a single wearable inertial sensor. PLoS ONE 13(6): e0198893. https://doi.org/10.1371/journal.pone.0198893; published 14 June 2018}.
Claim 3
	In regards to claim 3, Neckel discloses [the method of claim 2], wherein the captured data is in a world coordinate frame {Section 2.2 The Need for a New Coordinate Frame which captures data in a world coordinate frame} and the multidimensional analysis comprises:
identifying initial contact, mid-stance, and toe-off data for each animal test subject in the captured data {Section 2.2 The Need for a New Coordinate Frame 
translating and rotating the identified data from the world coordinate frame to a coordinate frame of each of the plurality of animal test subjects {see abstract, Figs. 1A-C including the brief descriptions thereof and Section 2.3 How to Generate a Body Coordinate Frame}, ;
isolating the steps of each of the plurality of animal test subjects from the translated and rotated identified data and
plotting the dataset to form a representation of the animal gait analysis {See Figs 1B, 1C}.
Although Neckel clearly performs a world coordinate to animal body coordinate frame transformation including translating and rotating the data between coordinate frames and although Neckel clearly isolates the steps of each of the plurality of animal test subjects, Neckel is not relied upon to disclose translating a time of each step to make a time of each initial contact time zero to form a dataset.
Jenkins is an analogous reference because it is from the same field of animal gait analysis.  See abstract, introduction and cites below.  Jenkins employs an animal gait capture device {see Methods discussing wireless IMU sensor which is also discussed on page 3}.  Steps of the animal gait are isolated and analyzed using 
Jenkins also teaches translating a time of each step to make a time of each initial contact time zero to form a dataset.  See Validation section teaches that the first identified swing data (e.g. initial contact, aka toe-touch) is set to time zero.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Neckel’s world coordinate to animal body coordinate frame transformation including translating and rotating the data between coordinate frames and which isolates the steps of each animal test subject to translate a time of each step to make a time of each initial contact time zero to form a dataset as taught by Jenkins because Neckel recognizes the piecewise nature of the paw print data thus motivating a further coordinate transfer that includes the time axis being set to zero (aka origin point) in addition to the spatial coordinate frame already transformed by Neckels and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
	In regards to claim 4, Neckel discloses [the method of claim 3], wherein the multidimensional analysis further comprises: 
determining an error of the dataset {see sections 2.9 and 2.13 Quantifying Differences}; and
comparing datasets for a plurality of groups, each group comprising a trial of a plurality of animal test subjects {see Section 2.13 and Section 3 Results and Discussion 
Claim 5
	In regards to claim 5, Neckel discloses [the method of claim 4], wherein the comparing step comprises: 
determining for each of the plurality of groups a relative increase in the error of each dataset when a plurality of three-dimensional models are applied to each dataset {see Sections 3 and 4 Conclusions discussing models.  See also Fig. 7}.
 Claims 8-10 and 13-15
The rejection of method claims 3-5 applies mutatis mutandis to claims 8-10 and 13-15, respectively while noting that Neckel discusses computer implementations {e.g. the computer grid and software mentioned on page 245-246} which necessarily require the broadly recited processor, memory, computer-readable medium and computer features of claims 6 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neckel, N. D. (13 September 2017), “Novel spatiotemporal analysis of gait changes in body weight supported treadmill trained rats following cervical spinal cord injury”, Journal of Neuroengineering and Rehabilitation, 14 doi:http://dx.doi.org/10.1186/s12984-017-0308-0.  This publication is highly relevant and appears to be the publication corresponding to the instant application.  But it was published 13 September 2017 which is less than 1 year before earliest effective filing 
Ladha, C.; O’Sullivan, J.; Belshaw, Z.; Asher, L. GaitKeeper: A System for Measuring Canine Gait. Sensors 2017, 17, 309. https://doi.org/10.3390/s17020309 teaches the concept of micro-gait features such as final and initial contact times, stance and swing.  See pages 2-3.  Ladha also teaches translating and rotating the world coordinate frame to an animal coordinate frame in section 2.2 and Fig.3.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486